— Judgment unanimously affirmed. Memorandum: Contrary to defendant’s contention, the Legislature did not couple the aggravating factors contained in Penal Law § 160.10 with a requirement of proof of a culpable mental state (see, People v Mitchell, 77 NY2d 624, 627). Defendant failed to preserve for appellate review his contention that his conviction, under the second count of the indictment, of robbery in the third degree, should be reversed. Further, we reject defendant’s contention that his sentence is harsh and excessive. (Appeal from Judgment of Erie County Court, Rogowski, J. — Robbery, 2nd Degree.) Present — Callahan, J. P., Boomer, Balio, Fallon and Doerr, JJ.